DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on April 25, 2022.

Response to Arguments
Applicant’s arguments/remarks filed on April 25, 2022 regarding double patenting rejections of claims 1-16 have been fully considered. Further on, in view of the terminal disclaimer filed and approved on April 25, 2022, said double patenting rejections of claims 1-16 have been withdrawn.

Applicant’s arguments/remarks filed on April 25, 2022 regarding 35 U.S.C. 102(a)(1) rejections of claims 1-16 have been fully considered but found unpersuasive as explained below.

Applicant respectfully asserts that the cited prior art on record does not meet the limitations “…a first axially-facing surface having first surface variations that vary unevenly at least partially about a circumference of the piston…”.

The Examiner respectfully submits that both Ariga and Wittwer meets said limitations because the claim language includes “…at least partially about a circumference of the piston…”. In other words, one skill in the art could arbitrary choose partially portions along the circumference of both Ariga and Wittwer and end up with surface variations that vary unevenly from one portion selected to the other. However, the Examiner understood that Applicant’s invention is directed to have surface variations that vary unevenly in a continuous path (((along the entire circumference))) of the piston. Said claim clearly overcome the cited prior art and eliminate any potential “non-intended” interpretation of the claimed language.

Disposition of Claims
Claims 1-17 and 19-21 are pending in this application.
Claims 17 and 19-21 are withdrawn from consideration.
Claims 1-16 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Ariga – US 5,083,536).

With regard to claim 1, Ariga (Annotated Figs. 6 and 9 below) disclose:
A system, comprising:
a piston (27), comprising: 
a top surface (28: Fig. 6);
a sidewall (outer peripheral surface 51) disposed about a central axis (piston 27 longitudinal axis); and
a first groove (annular piston ring groove 33) disposed in the sidewall (51) and configured to receive a first piston ring (piston ring 40: Fig. 9) (Please see Ariga Annotated Figs. 6 and 9 below), 
wherein the first groove (33) comprises a first axially-facing surface (37, 38: Fig. 9; When the piston ring 40 is installed in the piston ring groove 33, the channels 38 in the upper surface 37 define a series of gaps 46 between the piston ring 40 and the groove lateral surface or sidewall 37) having first surface variations that vary unevenly at least partially about a circumference of the piston (27) “at an ambient temperature”.
The functional recitation that “at an ambient temperature” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

    PNG
    media_image1.png
    921
    879
    media_image1.png
    Greyscale

Ariga Annotated Figs. 6 and 9

With regard to claim 2, Ariga disclose the system according to claim 1, and further on Ariga also discloses:
wherein the first surface variations comprise curved surface variations (Please see Ariga Annotated Figs. 6 and 9 above and analysis of claim 1).

With regard to claim 3, Ariga disclose the system according to claim 2, and further on Ariga also discloses:
wherein the curved surface variations comprise curved protrusions, curved recesses, or a combination thereof (Please see Ariga Annotated Figs. 6 and 9 above and analysis of claim 1).

With regard to claim 4, Ariga disclose the system according to claim 1, and further on Ariga also discloses:
wherein the first surface variations vary unevenly at least in an axial height (Please see Ariga Annotated Figs. 6 and 9 above and analysis of claim 1).

With regard to claim 5, Ariga disclose the system according to claim 1, and further on Ariga also discloses:
wherein the first surface variations comprise undulations that vary unevenly at least partially about the circumference of the piston “at an ambient temperature” (Please see Ariga Annotated Figs. 6 and 9 above and analysis of claim 1).
The functional recitation that “at an ambient temperature” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 6, Ariga disclose the system according to claim 1, and further on Ariga also discloses:
wherein the first surface variations “substantially flatten in response to thermally induced distortions of the piston during operation of the piston in a cylinder”.
The functional recitation that “substantially flatten in response to thermally induced distortions of the piston during operation of the piston in a cylinder” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 7, Ariga disclose the system according to claim 6, and further on Ariga also discloses:
wherein “the thermally induced distortions are at least partially caused by heat from combustion in a combustion chamber adjacent the top surface of the piston”.
The functional recitation that “the thermally induced distortions are at least partially caused by heat from combustion in a combustion chamber adjacent the top surface of the piston” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 8, Ariga disclose the system according to claim 1, and further on Ariga also discloses:
an engine (Fig. 5: internal combustion engine having a cylinder block 20 having the bore 22 formed therein) having the piston (27).

With regard to claim 9, Ariga disclose the system according to claim 1, and further on Ariga also discloses:
wherein the first surface variations vary unevenly “in an arrangement generally opposite from distortions expected during operation of the piston in a cylinder”.
The functional recitation that “in an arrangement generally opposite from distortions expected during operation of the piston in a cylinder” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 10, Ariga disclose the system according to claim 9, and further on Ariga also discloses:
wherein the first surface variations comprise a recessed surface variation that extends in a first axial direction opposite from a second axial direction of “a first opposing distortion expected during operation of the piston”, or a protruding surface variation that extends in the second axial direction opposite from the first axial direction of “a second opposing distortion expected during operation of the piston”, or a combination thereof (Please see Ariga Annotated Figs. 6 and 9 above and analysis of claim 1).
The functional recitations that “a first opposing distortion expected during operation of the piston” and “a second opposing distortion expected during operation of the piston” have not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 11, Ariga disclose the system according to claim 1, and further on Ariga also discloses:
wherein the first groove (33) comprises a top groove of the piston (27) (Please see Ariga Annotated Figs. 6 and 9 above and analysis of claim 1).

With regard to claim 12, Ariga disclose the system according to claim 1, and further on Ariga also discloses:
wherein the first groove (33) comprises a second axially-facing surface having second surface variations that vary unevenly (Please see Ariga Annotated Figs. 6 and 9 above and analysis of claim 1) at least partially about the circumference of the piston (27) “at the ambient temperature”.
The functional recitations that “at the ambient temperature” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 13, Ariga disclose the system according to claim 1, and further on Ariga also discloses:
wherein the piston (27) comprises a second groove disposed in the sidewall and configured to receive a second piston ring, wherein the second groove comprises a second axially-facing surface having second surface variations that vary unevenly at least partially about the circumference of the piston “at the ambient temperature” (Please see Ariga Annotated Figs. 6 and 9 above and analysis of claim 1).
The functional recitations that “at the ambient temperature” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 14, Ariga disclose the system according to claim 1, and further on Ariga also discloses:
wherein the first surface variations vary unevenly, in a circumferential direction at a particular radius, at least partially about the circumference of the piston “at the ambient temperature” (Please see Ariga Annotated Figs. 6 and 9 above and analysis of claim 1).
The functional recitations that “at the ambient temperature” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 15, Ariga disclose the system according to claim 1, and further on Ariga also discloses:
wherein the first surface variations vary unevenly at least in an angle of tilt in a radial direction (Please see Ariga Annotated Figs. 6 and 9 above and analysis of claim 1).

With regard to claim 16, Ariga disclose the system according to claim 1, and further on Ariga also discloses:
wherein “the surface variations are arranged based on a map of temperature distribution and/or distortions in the piston at an elevated temperature above the ambient temperature during operation of the piston”, wherein “the surface variations are configured to decrease while opposing and decreasing the distortions at the elevated temperature relative to the ambient temperature”.
The functional recitations that “the surface variations are arranged based on a map of temperature distribution and/or distortions in the piston at an elevated temperature above the ambient temperature during operation of the piston” and “the surface variations are configured to decrease while opposing and decreasing the distortions at the elevated temperature relative to the ambient temperature” have not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Wittwer – US 5,303,683).

With regard to claim 1, Wittwer (Figs. 1-3 and 5) disclose:
A system, comprising:
a piston (11), comprising: 
a top surface (piston 11 top bowl surface: Fig. 1); 
a sidewall (piston 11 outer peripheral surface: Fig. 1) disposed about a central axis (piston 11 longitudinal axis); and 
a first groove (uppermost ring groove 8: Fig. 1) disposed in the sidewall and configured to receive a first piston ring (compression ring 13: Please see Wittwer Annotated Fig. 3 below),
wherein the first groove (8) comprises a first axially-facing surface (upper groove surface 14: Please see Wittwer Annotated Fig. 3 below) having first surface variations (upper groove surface 14 is provided with profiles 16a which are triangularwave shaped) that vary unevenly at least partially about a circumference of the piston (11) “at an ambient temperature”.
The functional recitation that “at an ambient temperature” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.


    PNG
    media_image2.png
    558
    879
    media_image2.png
    Greyscale

Wittwer Annotated Fig. 3

With regard to claim 2, Wittwer disclose the system according to claim 1, and further on Wittwer also discloses:
wherein the first surface (14) variations comprise curved surface variations (Please see Wittwer Annotated Fig. 3 above and corresponding analysis of claim 1 using Wittwer).

With regard to claim 3, Wittwer disclose the system according to claim 2, and further on Wittwer also discloses:
wherein the curved surface variations comprise curved protrusions, curved recesses, or a combination thereof (Please see Wittwer Annotated Fig. 3 above and corresponding analysis of claim 1 using Wittwer).

With regard to claim 4, Wittwer disclose the system according to claim 1, and further on Wittwer also discloses:
wherein the first surface (14) variations vary unevenly at least in an axial height (Please see Wittwer Annotated Fig. 3 above and corresponding analysis of claim 1 using Wittwer).

With regard to claim 5, Wittwer disclose the system according to claim 1, and further on Wittwer also discloses:
wherein the first surface (14) variations comprise undulations that vary unevenly at least partially about the circumference of the piston “at an ambient temperature” (Please see Wittwer Annotated Fig. 3 above and corresponding analysis of claim 1 using Wittwer).
The functional recitation that “at an ambient temperature” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 6, Wittwer disclose the system according to claim 1, and further on Wittwer also discloses:
wherein the first surface (14) variations “substantially flatten in response to thermally induced distortions of the piston during operation of the piston in a cylinder”.
The functional recitation that “substantially flatten in response to thermally induced distortions of the piston during operation of the piston in a cylinder” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 7, Wittwer disclose the system according to claim 6, and further on Wittwer also discloses:
wherein “the thermally induced distortions are at least partially caused by heat from combustion in a combustion chamber adjacent the top surface of the piston”.
The functional recitation that “the thermally induced distortions are at least partially caused by heat from combustion in a combustion chamber adjacent the top surface of the piston” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 8, Wittwer disclose the system according to claim 1, and further on Wittwer also discloses:
an engine (Otto-internal combustion engine) having the piston (11).

With regard to claim 9, Wittwer disclose the system according to claim 1, and further on Wittwer also discloses:
wherein the first surface variations vary unevenly (Please see Wittwer Annotated Fig. 3 above and corresponding analysis of claim 1 using Wittwer) “in an arrangement generally opposite from distortions expected during operation of the piston in a cylinder”.
The functional recitation that “in an arrangement generally opposite from distortions expected during operation of the piston in a cylinder” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 10, Wittwer disclose the system according to claim 9, and further on Wittwer also discloses:
wherein the first surface (14) variations comprise a recessed surface variation that extends in a first axial direction opposite from a second axial direction (Please see Wittwer Annotated Fig. 3 above and corresponding analysis of claim 1 using Wittwer) of “a first opposing distortion expected during operation of the piston”, or a protruding surface variation that extends in the second axial direction opposite from the first axial direction of “a second opposing distortion expected during operation of the piston”, or a combination thereof.
The functional recitations that “a first opposing distortion expected during operation of the piston” and “a second opposing distortion expected during operation of the piston” have not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 11, Wittwer disclose the system according to claim 1, and further on Wittwer also discloses:
wherein the first groove (uppermost ring groove 8: Fig. 1) comprises a top groove (i.e. uppermost) of the piston (11).

With regard to claim 12, Wittwer disclose the system according to claim 1, and further on Wittwer also discloses:
wherein the first groove (8) comprises a second axially-facing surface (lower groove surface 15: Fig. 3) having second surface variations that vary unevenly at least partially about the circumference of the piston (11) “at the ambient temperature” (Please see Wittwer Annotated Fig. 3 above and corresponding analysis of claim 1 using Wittwer).
The functional recitations that “at the ambient temperature” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 13, Wittwer disclose the system according to claim 1, and further on Wittwer also discloses:
wherein the piston (11) comprises a second groove (middle ring groove 9: Fig. 1) disposed in the sidewall and configured to receive a second piston ring (second compression ring 13), wherein the second groove (9) comprises a second axially-facing surface (second upper groove surface 14) having second surface variations that vary unevenly at least partially about the circumference of the piston (11) “at the ambient temperature”.
The functional recitations that “at the ambient temperature” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 14, Wittwer disclose the system according to claim 1, and further on Wittwer also discloses:
wherein the first surface variations vary unevenly, in a circumferential direction at a particular radius, at least partially about the circumference of the piston “at the ambient temperature”.
The functional recitations that “at the ambient temperature” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 15, Wittwer disclose the system according to claim 1, and further on Wittwer also discloses:
wherein the first surface variations vary unevenly at least in an angle of tilt in a radial direction (Please see Wittwer Annotated Fig. 3 above and corresponding analysis of claim 1 using Wittwer).

With regard to claim 16, Wittwer disclose the system according to claim 1, and further on Wittwer also discloses:
wherein “the surface variations are arranged based on a map of temperature distribution and/or distortions in the piston at an elevated temperature above the ambient temperature during operation of the piston”, wherein “the surface variations are configured to decrease while opposing and decreasing the distortions at the elevated temperature relative to the ambient temperature”.
The functional recitations that “the surface variations are arranged based on a map of temperature distribution and/or distortions in the piston at an elevated temperature above the ambient temperature during operation of the piston” and “the surface variations are configured to decrease while opposing and decreasing the distortions at the elevated temperature relative to the ambient temperature” have not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747


/GRANT MOUBRY/Primary Examiner, Art Unit 3747